DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et a. [US 20110169625].
As to claim 1. James discloses A method for notifying a driver to hazards to a vehicle, the method comprising: 
monitoring, by a processing unit, [fig. 1, 0033] modules 14, 16, 18, a spatial environment surrounding the vehicle, [0033, 0035, 0084]; 
monitoring attention of the driver within the vehicle, [0033, 0035]; 
detecting at least a first direction that at least one hazard, [0018, 0071] direction of hazard, is on relative approach to the vehicle and is to be noticed by the driver, [0071] relative direction of hazard to vehicle identified; 
detecting at least a second direction that the driver is paying attention, [0035, 0047, 0076] gaze direction of driver tracked; and 
generating, by the processing unit, an alert when the second direction is different from the first direction, [0089] warning provided when the system determines driver is not looking in the direction of hazard,
the alert providing an augmented reality that provides, in real time, complementary sound effects associated with the at least one hazard superimposed on existing sound elements or effects inside the vehicle, [0037] audible alert using stereophonic effect providing directional information related to the hazard; wherein [0096] alert is provided in real time, there is no noise cancelation performed therefore the alert is in addition to the sounds in the vehicle.

As to claim 2. James discloses The method of claim 1, wherein generating the alert comprises generating the alert when, within a time interval from the detection of the first direction, the second direction remains different from the first direction, [0008, 0013] unperceived hazard is hazard with no gaze on the hazard; [0040, 0047] alert provided for a hazard that has not been noticed by the driver.

As to claim 3. James discloses The method of claim 2, wherein the time interval depends on a relative speed of the hazard with respect to the vehicle or a distance between the vehicle and the hazard, [0066].

As to claim 4. James discloses The method of claim 1, wherein the second direction is provided by the direction of a gaze or head of the driver, [0076].

As to claim 5. James discloses The method of claim 1, wherein the second direction is to a side or rear of the vehicle via an internal rearview mirror or external rearview mirror of the vehicle, [0015] gaze is required to be fixated on the hazard; wherein serious hazard includes pedestrian within a travel lane, therefore the gaze is required to be in a direction pointing through the windscreen; wherein [figs. 6A-6C, 0052, 0053] illustrate gaze directions through the windscreen.

As to claim 6. James discloses The method of claim 1, wherein the alert further provides complimentary visual information or effects for the augmented reality, [0037] audible alert using stereophonic effect providing directional information related to the hazard; wherein [0018, 0037] the alert includes a visually discernable arrow and visual elements on a heads-up display.

As to claim 7. James discloses The method of claim 1, wherein the complementary virtual sound effects provide a realistic sound environment inside the vehicle, [0037] audible alert using quadraphonic effect providing directional information related to the hazard.

As to claim 8. James discloses The method of claim 1, wherein at least one of the sound effects is based on an acoustic signal that is spatially and temporally coherent with the hazard, [0037] audible alert using stereophonic effect providing directional information related to the hazard; wherein [0096] alert is provided in real time.

As to claim 14. James discloses The method of claim 1, wherein the hazard is constituted by a user or object of a road or road environment, [0015].

As to claim 15. James discloses A device configured to notify a driver of a vehicle to hazards, the device comprising: 
a vehicle spatial environment monitoring unit, [fig. 2, 0035], configured to detect a first direction from which a hazard, [0018, 0071] direction of hazard, on relative approach to the vehicle is to be noticed by the driver, [0071] relative direction of hazard to vehicle identified; 
driver behavioral monitoring unit, [fig. 2, 0035], configured to detect an attention of the driver, [0033, 0035], and at least a second direction to which the driver is paying attention, [0035, 0047, 0076] gaze direction of driver tracked; 
an alert generator, [fig. 2, 0037] speaker, configured to issue an alert in case of a risk of collision between the vehicle and the hazard, [0089] warning provided when the system determines driver is not looking in the direction of hazard, when the second direction is different from the first direction, [0008, 0013] unperceived hazard is hazard with no gaze on the hazard; [0040, 0047] alert provided for a hazard that has not been noticed by the driver,
the alert providing an augmented reality that provides, in real time, complementary sound effects associated with the at least one hazard superimposed on existing sound elements or effects inside the vehicle, [0037] audible alert using stereophonic effect providing directional information related to the hazard; wherein [0096] alert is provided in real time, there is no noise cancelation performed therefore the alert is in addition to the sounds in the vehicle.

As to claims 16-20 are rejected using the same prior art and reasoning as to that of claims 1-5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Hook [US 20220116709].
As to claim 9. James fails to disclose The method of claim 1, wherein at least one of said sound effects is based on an acoustic signal that allow an intuitive identification of a type of the hazard.
Hook teaches a system and method for providing three-dimensional stereo sound in a vehicle wherein the system provides an alert to the driver as an audio representation of the hazard, [fig. 2, 0040, 0050].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of James with that of Hook so that the driver can easily identify the hazard using the alert audio.

As to claim 10. James fails to disclose The method of claim 1, wherein at least one of said sound effects is diffuse or subliminal if said hazard is not imminent, so as to maintain a low stress environment inside the vehicle.
Hook teaches a system and method for providing three-dimensional stereo sound in a vehicle wherein the system provides an alert that conveys a relative lack of concern for the hazard, [fig. 6A, 0086].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of James with that of Hook so that the driver is not startled by a low level hazard.

As to claim 11. James fails to disclose The method of claim 1, wherein at least one of the sound effects is more perceptible as the hazard is closer to the vehicle.
Hook teaches a system and method for providing three-dimensional stereo sound in a vehicle wherein alert sound is adjusted in real time based on the position and travel vector of the hazard, [fig. 6A, 0088].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of James with that of Hook so that the driver can be alerted to the changing nature of the hazard.

As to claim 13. James fails to disclose The method of claim 1, wherein at least one of the sound effects has an intensity that depends on a noise level inside the vehicle.
Hook teaches a system and method for providing three-dimensional stereo sound in a vehicle wherein alert sound is adjusted based on the ambient vehicle cabin noise, [0099].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of James with that of Hook so that the system can makes sure that the driver is alerted to the hazard.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Englander et al. [US 20210287546].
As to claim 12. James fails to disclose The method of claim 1, wherein at least one of the sound effects is user-configurable.
Englander teaches a driver alert and collision avoidance system wherein the speakers volume can be adjusted by the driver, [0079].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of James with that of Englander so that the system can be implemented to be used with the normal stereo system of the vehicle.

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive.
Argument 1: James fails to teach the newly added limitation of the independent claims as James teaches, in [0037], a speaker to provide a beep ad fails to disclose “complimentary sound effects … superimposed on existing sound elements or effects inside the vehicle”.
Response 1: The Office Action cited portions of [0037] that recite the speaker of James providing “a stereophonic effect providing directional information related to the sound”. The limitation of “complimentary sound effects … superimposed on existing sound elements or effects inside the vehicle” is interpreted as “the alert provided without changing or canceling the in-cabin sounds” as the limitation is just a direct and natural consequence of outputting a sound in an environment that already has other sound sources. Unless the alert output device performs noise cancelation, it is does not require any changes or functions to be performed to have the effect as claimed.
Any sound provided in an environment without performing noise cancelation is just naturally superimposed on the existing sound and it does not need any action from the invention to have the claimed effect. Therefore, the alert provided by the teaching of James naturally superimposes the alert sound with the already existing sound in the vehicle as the two sounds just exist together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688